 

SUBORDINATED PROMISSORY NOTE

 

$750,000.00 Austin, Texas April 27, 2018

 

FOR VALUE RECEIVED, Sunworks Inc., a Delaware corporation (“Maker”), whose
principal place of business and chief executive office is located at 1030
Winding Creek Road, Suite 100, Roseville, California 95678, promises to pay to
the order of CrowdOut Capital, LLC, a Texas limited liability company (“Payee”),
the sum of SEVEN HUNDRED FIFTY THOUSAND AND NO/100 U.S. DOLLARS ($750,000.00),
in lawful money of the United States of America which shall be legal tender for
the payment of debts from time to time, together with interest on the principal
amount that remains outstanding and unpaid from the date advanced until paid in
full, at such interest rates and at such times as are specified in that certain
Loan Agreement of even date herewith executed by Payee and Maker, as same may
hereafter be modified, renewed, extended, amended or restated (the “Loan
Agreement”). All such amounts payable hereunder shall be paid pursuant to the
wire transfer instructions set forth in Schedule 2.8 to the Loan Agreement or at
such other place and to such other party or parties as the owner and holder
hereof may from time to time designate in writing.

 

This Note is being executed pursuant to the terms of the Loan Agreement and is
the Note described therein. Any capitalized terms not otherwise defined herein
shall have the meanings ascribed to them in the Loan Agreement. In the event of
any irreconcilable conflict between the provisions of the Loan Agreement and
this Note, then the provisions of the Loan Agreement shall govern and control.
Any Event of Default under the Loan Agreement shall constitute a default under
this Note.

 

This Note shall be payable as set forth in the Loan Agreement. All principal and
accrued interest under this Note shall be due and payable in full on the
Maturity Date. This Note shall bear interest at the Applicable Interest Rate as
set forth in the Loan Agreement. If an Event of Default shall occur, this Note
shall bear interest at the Default Interest Rate.

 

Payment of this Note is secured by that certain Security Agreement of even date
herewith between Maker and Payee (the “Security Agreement”).

 

Maker expressly agrees that upon the occurrence and during the continuance of an
Event of Default, Payee, or any other holder of this Note may, at its or his
option, without demand or presentment for payment, notice of default or
nonpayment, notice or presentment of default, notice of acceleration, notice of
intention to accelerate or otherwise, to Maker or to any other entity, declare
the principal and any then accrued and unpaid interest thereon, at once due and
payable. Further, upon the occurrence and during the continuance of any Event of
Default, Payee, or any other holder of this Note, shall also have the right to
exercise any and all of the rights, remedies and recourses now or hereafter
existing in equity or at law, by virtue of statute or otherwise, including, but
not limited to, the right to foreclose any and all liens and security interests
securing the indebtedness evidenced hereby. Failure to exercise any option to
accelerate described in this paragraph shall not constitute a waiver of the
right to exercise the same in the event of any subsequent Event of Default.

 

   

 

 

In the event default is made in the prompt payment of this Note when due or
declared due, and the same is placed in the hands of an attorney for collection,
or suit is brought on same, or the same is collected through any judicial
proceeding whatsoever, or if any action or foreclosure be had hereon, then Maker
agrees and promises to pay an additional amount consisting of all reasonable,
calculated and foreseeable attorneys’ and collection fees incurred by Payee in
connection with enforcing its rights herein contemplated, all of which amounts
shall become part of the principal hereof.

 

No failure to exercise and no delay on the part of Payee in exercising any power
or right in connection herewith or under the Loan Agreement or the Security
Agreement or any other instrument evidencing, securing, or guaranteeing this
Note shall operate as a waiver thereof, nor shall any single or partial exercise
of any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. No course of dealing between Maker and
Payee shall operate as a waiver of any right of Payee. No modification or waiver
of any provision of this Note or any other instrument evidencing, securing, or
guaranteeing this Note nor any consent to any departure therefrom shall in any
event be effective unless the same shall be in writing and signed by the person
against whom enforcement thereof is to be sought, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given.

 

To the extent permitted by applicable Legal Requirements, all makers, endorsers,
sureties and guarantors hereof, if any, as well as any person to become liable
on this Note, hereby waive demand or presentment for payment of this Note,
notice of default or nonpayment, protest, notice of protest, suit, notice of
intention to accelerate, notice of acceleration, diligence or any notice of or
defense on account of the extension of time of payments or change in the method
of payments, and consent to any and all renewals and extensions in the time of
payment hereof, and to any substitution, exchange or release of any security
herefor or the release of any party primarily or secondarily liable hereon.

 

It is expressly provided and stipulated that notwithstanding any provision of
this Note or the Loan Agreement or any other instrument evidencing or securing
the indebtedness herein set forth, in no event shall the aggregate of all
interest paid by Maker to Payee hereunder on the principal balance of this Note
remaining unpaid ever exceed the Maximum Rate. It is expressly stipulated and
agreed by Maker that it is the intent of Payee and Maker in the execution and
delivery of this Note to contract in furtherance of applicable law, and that
none of the terms of this Note, or said other instruments, shall ever be
construed to create a contract to pay for the use, forbearance or detention of
money, at any interest rate in excess of the Maximum Rate. Neither Maker or
other parties now or hereafter becoming liable for payment of this Note shall
ever be liable for interest in excess of the Maximum Rate, and the provisions of
this paragraph and the immediately succeeding paragraph shall govern over all
other provisions of this Note, and all other instruments evidencing or securing
the indebtedness evidenced hereby, should any such provisions be in apparent
conflict herewith.

 

   2

 

 

Specifically and without limiting the generality of the foregoing paragraph, it
is expressly provided that:

 

(i)        In the event of prepayment of the principal of this Note, in whole or
in part, or the payment of the principal of this Note prior to the stated
Maturity Date, whether resulting from acceleration of the maturity of this Note
or otherwise, if the aggregate amounts of interest accruing hereon prior to such
payment plus the amount of any interest accruing after maturity and plus any
other amount paid or accrued in connection with the indebtedness evidenced
hereby which by law are deemed interest on the indebtedness evidenced by the
Note or the Loan Agreement and which aggregate amounts paid or accrued (if
calculated in accordance with the provisions of this Note other than this
paragraph) would exceed the Maximum Rate which could lawfully be charged as
above mentioned on the unpaid principal balance of the indebtedness evidenced by
this Note from time to time advanced (less any discount) and remaining unpaid
from the date advanced to the date of final payment thereof, then in such event
the amount of such excess shall be credited, as of the date paid, toward the
payment of the principal of this Note so as to reduce the amount of the final
payment of principal due on this Note, or if the principal amount hereof has
been paid in full, refunded to Maker.

 

(ii)        If under any circumstances the aggregate amounts paid on the
indebtedness evidenced by this Note prior to and incident to the final payment
hereof include amounts which by law are deemed interest and which would exceed
the Maximum Rate of interest which could lawfully have been charged or collected
on this Note, as above mentioned, Maker stipulates that (a) any non-principal
payment shall be characterized as an expense, fee, or premium rather than as
interest and any excess shall be credited hereon by the holder hereof (or, if
this Note shall have been paid in full, refunded to Maker); and (b)
determination of the rate of interest for determining whether the indebtedness
evidenced hereby is usurious shall be made by amortizing, prorating, allocating,
and spreading, in equal parts during the full stated term hereof, all interest
at any time contracted for, charged, or received from Maker in connection with
such indebtedness, and any excess shall be canceled, credited, or refunded as
set forth in clause (a) herein. Time shall be of the essence in performing all
such actions.

 

Any check, draft, money order, or other instrument given in payment of all or
any portion of this Note may be accepted by Payee and handled in collection in
the customary manner, but the same shall not constitute payment hereunder or
diminish any rights of Payee except to the extent that actual cash proceeds of
such instruments are unconditionally received by Payee.

 

Maker agrees that Payee may assign this Note subject to compliance with
applicable securities laws and the following conditions: (i) Payee may freely
assign this Note to any of Payee’s affiliates; (ii) Payee may assign a portion
of its interest in this Note to one or more unaffiliated third parties; and
(iii) upon any such assignment in clause (i) or clause (ii), Payee shall
promptly provide written notice to Maker of the name and address of the
applicable assignee upon making any such assignment.

 

   3

 

 

Maker represents and warrants that the extension of credit represented by this
Note is for business, commercial, investment, or other similar purposes and not
for personal, family, household or agricultural use.

 

This Note has been executed and delivered and shall be construed in accordance
with and governed by the internal, substantive laws of the State of Texas and of
the United States of America applicable in Texas, without giving effect to
conflicts of laws principles. The parties voluntarily and irrevocably submit to
the jurisdiction of the courts of the State of Texas located in Travis County,
Texas, and the Federal Courts of the United States of America located in Travis
County, Texas, over any dispute between or among the parties related to or
arising out of this Note, and each party irrevocably agrees that all such claims
in respect of such dispute shall be heard and determined exclusively in such
courts. The parties hereby irrevocably consent to the jurisdiction of such
courts and hereby waive, to the fullest extent permitted by law, any objection
which they may now or hereafter have to the venue of such dispute related to or
arising out of this Note brought in such court or any defense of inconvenient
forum for the maintenance of such dispute. Each party agrees that a judgment in
any such dispute may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law. Notwithstanding anything to the contrary
contained herein or in any Loan Document, Payee may bring suit and otherwise
make filings in any jurisdiction in which the Collateral is located to enforce
its rights pursuant to the Loan Documents.

 

THIS NOTE AND THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH OR
THEREWITH, REPRESENT THE FINAL AGREEMENT BETWEEN MAKER AND PAYEE AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS BETWEEN MAKER AND PAYEE.

 

Signature Page Follows:

 

   4

 

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN MAKER AND PAYEE.

 

  MAKER:       Sunworks Inc.,   a Delaware corporation         By: /s/ Paul
McDonnel     Paul McDonnel     Chief Financial Officer

 

[Signature Page to Subordinated Promissory Note]

 

   

 

 

